DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 19, “the representative model” lacks antecedence.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carson et al (US Pub 2003/0069591 –cited by applicant) in view of Delp et al (US 5,871,018 –cited by applicant).
Re claims 1, 15: Carson discloses a non-transitory computer-readable memory storing instructions that, when executed by a computing device [0107, 0111; see the memory and software of the computing device], cause the computing device to perform operations comprising:
generating a representative model of an anatomical feature from an image of a patient's anatomy [0108; see the image of the tibia 10 and femur 12 which represents a model];
using the representative model to select a virtual surgical component [0126; see the selecting of a size and type of implant, which is tracked to be virtually represented];
installing the virtual surgical component on the representative model of the anatomical feature in a proposed placement using a planned resection geometry [0108; wherein the implant, anatomy, and instruments are tracked to be virtually represented and such elements move relative to one another for a proposed placement]
tracking movement of a surgical cutting instrument with a tracking system [0101, 0103; see the tracking of the instrument];
tracking movement of the anatomical feature with the tracking system when the surgical cutting instrument is moved within a measurement field of the tracking system [0101, 0103; see the tracking of the anatomy];
displaying the representative model and a representation of the surgical cutting instrument on a display [0108; see the tracked representations of the anatomy and instrument presented to the user]; and
displaying, simultaneous to the previous displaying, a cutting plane of the surgical cutting instrument relative to the anatomical feature in the representative model [0145, Figure 62; see the cutting plane for resection].
Furthermore, the previously-cited portions correspond to method steps of generationg, proposing a component, positioning the virtual model, generating a planned resection geometry, tracking movement, and simultaneously displaying.
Carson discloses all features except for superimposing a representation of material to be removed by the cutting instrument on the representative model or generating a planned geometry indicating a resection to be made by a surgical instrument and also does not disclose updating, based on the tracking of the surgical instrument and anatomical feature, the representation of material to be removed and the representative model to display a portion actually resected by the surgical instrument. However, Delp teaches of a computer-assisted surgical method for planning surgery including superimposing a representation of material to be removed by the cutting instrument on the representative model or generating a planned geometry indicating a resection to be made by a surgical instrument (col 14, lines 58-64; see the software that determines resections of the femur and tibia (i.e. the portions to be removed) in relation to the 3D model of the femur and tibia on the display, thereby also showing the planned resection geometry to be made; col 21, lines 35-57; see the “actual resections” and the “variations” both of which are displayed and both of which represent a portion actually resected). It would have been obvious to the skilled artisan to modify Carson, to include the representations of a portion to be removed as taught by Delp, in order to facilitate a planning stage of a procedure by allowing the operator to determine the portion to be removed relative to the anatomical model and also to improve a procedure’s outcome by allowing the operator to view progress.
Re claim 2: Carson discloses installing the virtual surgical component on the representative model of the anatomical feature in the proposed placement comprises mating a surface of the virtual surgical component with the anatomical feature in a predefined spatial relationship [0108; where when the anatomy moves, the implements and instruments also move to desired positions].
Re claim 3: Carson discloses the operations further comprising enabling a user to adjust the proposed placement of the virtual surgical component on the representative model [0108; where the instruments and implements are adjusted by a user and this results in an automated adjustment of position by the computer].
Re claims 4, 12, 13, 17, 18: Carson discloses using the representative model to select the virtual surgical component that is patient-matched comprises automatically proposing an appropriate size of the virtual surgical component [0108, 0126; see the selecting of an implant size for TKA].
Re claim 5: Carson discloses the operations further comprising enabling a user to adjust the size of the virtual surgical component [0126; see the selection of implant size wherein the such selection can be modified to select another size].
Re claim 6: Carson discloses the operations further comprise identifying a bony anatomical landmark of the anatomical feature [0110; see the landmark on the bone].
Re claims 7, 20: Carson discloses the bony anatomical landmark is a lateral epicondyle or a medial epicondyle [0118; see the condylar portion on the femur and the epicondylar axis].
Re claim 8: Carson discloses the operations further comprising generating a surgical plan from the representative model and the virtual surgical component [0108; see the display and movement of components for the planning of resection].
Re claim 9: Carson discloses displaying the representative model and the representation of the surgical cutting instrument on the display comprises displaying a tip of the surgical cutting instrument [0020, 0108; where the instruments are virtually displayed for gross and fine placement and this includes display of the tip].
Re claim 10: Carson discloses non-transitory computer-readable memory storing instructions that, when executed by a computing device [0107, 0111; see the memory and software of the computing device], cause the computing device to perform operations comprising:
generating a representative model of an anatomical feature from an image of anatomy of a patient [0108; see the image of the tibia 10 and femur 12 which represents a model];
creating a virtual representation of a patient-matched surgical component based on the representative model [0126; see the selecting of a size and type of implant, which is tracked to be virtually represented];
displaying the virtual representation on the representative model [0108; wherein the instruments are tracked to be virtually represented]; 
allowing manipulation of the representative model of the anatomical feature and the virtual representation of the patient-matched surgical component to gather surgical information using a computer-operated planning program [0108; wherein the implant, anatomy, and instruments are tracked to be virtually represented and such elements move and are manipulated relative to one another for a proposed placement];
planning a surgical protocol from the gathered surgical information, the surgical protocol including a planned cutting geometry disposed relative to the anatomical feature [0145, Figure 62; see the cutting plane for resection wherein such information is generated for a surgical plan/protocol];
displaying a surgical plan image from the surgical protocol and the patient-matched surgical component on a computer display, the surgical plan image including a representation of the planned cutting geometry relative to the representative model [0108, 0145, Figure 62; see the displayed image showing the cutting plane for resection relative to the model image of anatomy];
tracking a resection by a surgical instrument while displaying the representative model [0108, 0126; see the instrument that is tracked to be properly oriented to resect]; and
guiding the resection by displaying at least a portion of the resection by the surgical instrument relative to the planned cutting geometry of the surgical protocol on the representative model (see claim 15 wherein the implant is attached to resected bone and is tracked, thereby guiding the procedure).
Carson discloses all features except for superimposing a representation of material to be removed by the cutting instrument on the representative model by following the planned cutting geometry or guiding the resection by updating the representation of material to be removed to display a portion actually resected. However, Delp teaches of a computer-assisted surgical method for planning surgery including superimposing a representation of material to be removed by the cutting instrument on the representative model by following the planned cutting geometry or updating the representation of material to be removed to display a portion actually resected (col 14, lines 58-64; see the software that determines resections of the femur and tibia (i.e. the portions to be removed) in relation to the 3D model of the femur and tibia on the display, thereby also showing the planned resection geometry to be made; col 21, lines 35-57; see the “actual resections” and the “variations” both of which are displayed and both of which represent a portion actually resected). It would have been obvious to the skilled artisan to modify Carson, to include the representations of a portion to be removed as taught by Delp, in order to facilitate a planning stage of a procedure by allowing the operator to determine the portion to be removed relative to the anatomical model and also to improve a procedure’s outcome by allowing the operator to view progress.
Re claim 11: Carson discloses the patient-matched surgical component comprises a prosthetic implant device [0108; see the ‘implants’ for TKA].
Re claim 14: Carson discloses the surgical instrument comprises a saw [0112; see ‘saws’].
Re claim 16: Carson discloses allowing a user to adjust the virtual relationship between the virtual model and the anatomical model following the positioning the virtual model in the proposed location relative to the anatomical model, wherein the proposed location is generated automatically by a computing system [0108; see the tracking of virtual instrument, implements, and anatomy which may be adjusted by a user to a proposed location and wherein the corresponding elements move to the location automatically].
Re claim 19: Carson discloses tracking movement of the surgical instrument relative to the anatomical feature comprises operating an optical tracking system configured to detect one or more first markers coupled to the anatomical feature and one or more second markers coupled to the surgical tool [0101, 0103; wherein the tracking of movement is performed by an optical tracking system with markers].

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. Applicant argues that Delp discloses variations between the pose of actual resections and pose of the intended resections and that this is not an updating of the material to be removed to display a portion actually resected. Respectfully, the Examiner disagrees and finds that Delp discloses that both “actual resections” and “variations” are displayed. These are an update of the material to be removed because they show how much material is removed relative to the material intended to be removed. This provides guidance of the resection because it allows the operator to determine how much material was actually removed and, if there was not a sufficient amount removed, allows the operator to make a revision depending on the extent of the variation. Even if this representation of material actually removed is displayed after a resection is complete, such is still an update of the intended resection and such is a guidance because it shows how much material has actually been removed. The disclosure in Delp appears to be similar to the instant publication paragraph [0186] and Figure 12, which appears to show both the representation to be removed 612 and a representation actually removed 614 together on the same display. In Delp, both the intended resection and the actual resection are displayed and, in apparently the same manner as the instant application, the representation actually removed is considered to be an update to the representation to be removed. It is also noted for the Applicant’s information that the limitation of updating the representation of material to be removed to display a portion actually resected is present in at least related applications 12/144,496, 12/144,507, and 13/195,733, wherein the limitation was rejected in each instance with a different reference. The limitation was also present in 17/093,084 and subsequently canceled to permit allowance of other claims.
In addition, the previous 112 2nd rejection is withdrawn due to amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793